Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 depends from claim 1.  Claim 1 already recites “a result”.  Claim 19 again expressly recites “a result”.  It is unclear whether this second recitation of “a result” is meant to refer back to the original recited “a result” or instead is meant to introduce a new claim element.  If the latter, the distinction between the two elements should be made clearly and unambiguously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 7,8-10, 12, and 14-18 is/are rejected under 35 U.S.C. 102(1) as being anticipated by U.S. Patent Application Publication No. 2018/0345816 to Sakakibara ("Sakakibara"). Regarding claims 1-5, 7, 8, 10, 12, 16, and 17, Sakakibara discloses utility vehicles that include a lithium ion battery pack connected to the vehicle powering, among other things, a motor also connected to the vehicle. Sakakibara at paragraph [0003]. The vehicle further includes a battery heater. Id. at paragraph [0018], Sakakibara further discloses an external power source and charger, both of which are separate from the vehicle. The charger includes a converter and cables that allow the external power source to connect to the vehicle and provide both charging current to charge the battery and power for the electric battery heater. Id. at paragraph [0048]. Thus, the converter takes a first (AC) power and coverts it to a second (DC) power which is fed in parallel to the battery for charging and the heater for heating. A battery electronic control unit is included, that has a battery temperature sensor and other sensors that allow a state of charge of the battery to be determined. Id. at paragraph [0054]. The vehicle also includes a temperature sensor for monitoring the ambient air temperature.
When the external charger is connected to the vehicle, and thus the second power is capable of being delivered to the battery for charging and/or the heater for heating, the following process occurs. First, if the charging electronic control detects that the external charger has been connected to the vehicle, it closes the connector contacts to allow charging current to flow to the battery. Id. at paragraph [0066].  Next, if the state of charge of the battery is full or near full, the charging electronic control stops providing charging current to the battery. Id. at paragraph [0067].  Because the battery and heater are connected in parallel, when charging of the battery is stopped, all power that was previously being provided to the battery charging portion of the circuit is now available and provided to the heater portion of the circuit. Additionally, the battery electronic control unit determines whether the temperature of the battery is below a preset value. If it is, then the battery heater switch is turned on and heating of the battery commences. Id. at paragraph [0071], In an 
Further regarding claim 9, as noted above, in some embodiments a first step of temperature analysis in Sakikabra is to measure an ambient air temperature and determine if that is below a predetermined value. If it is below, the next step is to instruct the user to connect the external charger to the vehicle. Until the externa I charger is connected to the vehicle, there is no current draw and thus the converter is in an inactive state and is only converted to an active state after the cable is connected, which is done in response to the ambient air temperature comparison.
Further regarding claims 14, 15, and 18, during charging the various electronic control units of Sakakibara are coupled to the converter through the battery and are receiving power from the external charger via the battery.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara. Sakakibara is applied as described above. Further regarding claim 6, as noted above the vehicle of Sakakibara includes a temperature sensor for measuring an ambient air temperature. This measurement is used to determine whether it is likely that the temperature of the battery is likely to drop too low for efficient start-up, assuming that the battery will eventually reach a temperature close to ambient temperature. Thus, Sakakibara provides sufficient motivation to the person of ordinary skill in the art at the time of invention to include an ambient air temperature in close proximity to where the vehicle will be parked and placement of that sensor on the external charger rat her than on the vehicle itself to measure that external ambient temperature is considered nothing more than a common sense design choice sense both locations are aimed at measuring the ambient temperature.
Claims 11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of U.S. Patent Application Publication No. 2017/0072813 to Martin ("Martin"). Regarding claims 11 and 13, Sakakibara is applied as described above.  Sakakibara is silent regarding providing power to the temperature control device when a measured temperature is higher than a predetermined value in order to cool the battery system.  Nonetheless, the problem of battery overheating during charge which can reduce charging efficiency is well known and charging systems commonly including cooling devices, Martin at paragraph [0031], Thus, providing a temperature control unit that may be activated both when temperature drops below a desired value and rises above a desired value in order heat or cool the battery pack as needed to keep it within optimal operating temperature ranges would have been an obvious means of ensuring that the battery system of Sakakibara avoided unwanted overheating events in addition to unwanted overcooling events.
Further regarding claim 19, because it is clear from Martin that there is an optimal battery temperature that is neither too cold, nor too hot.  Thus, the combined teachings of Martin are that the temperature measurement should not just be made against all values greater than the predetermined value, but those ranging from the predetermined value, representing the cold end-point of optimum operation, and a higher temperature representing the upper limit of the optimum temperature range.
Further regarding claim 20, the person of ordinary skill in the art at the time of invention would recognize a need to turn the battery heater switch off before the battery reaches the high end of the temperature range to ensure the heater doesn’t raise the battery’s temperature beyond the upper limit of the optimum range.  Regarding the specific temperature at which the heater is turned off, the choice is considered to be well within the ordinary skill in the art since the goal is to ensure the heater doesn’t over or under heat the battery.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant first argues that Sakakibara fails to disclose a temperature range, instead disclosing a preset temperature value.  This is not true.  Sakakibara is making a comparison to check to see if the measured temperature falls outside the range of greater-than the predetermined temperature.  Applicant provides one dictionary definition for “range”, but it is not the one the Office . 
Next Applicant argues with respect to claim 6 that the person of ordinary skill in the art at the time of invention would not want to place a temperature sensor on the charger because this would somehow deprive the vehicle of its air conditioner air temperature.  One can place a temperature sensor on the charger without eliminating the air conditioner air temperature sensor for redundancy, etc..  Based on the teachings of Sakakibara there is need for a sensor for detecting the ambient air temperature in the charging environment.  Thus, absent a showing of criticality/unexpected results for placing this sensor on the charger, such placement of the needed temperature sensor is considered obvious. 
Regarding claim 14, it appears that Applicant argues the ECU of Sakakibara is not an ECU of an external battery charger.  It is unclear why this would be so.  The ECU is active during charging and thus is part of the external battery charger. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727